                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                                           Chapter 11
In re:
                                                           Case No. 18-11801 (LSS)
J & M Sales, Inc., et al.,                                 (Jointly Administered)

                                     Debtors.1             Hearing Date: Only if Objections are Filed
                                                           Objection Deadline: October 30, 2018 at 4:00 p.m.


    NOTICE OF THE FIRST MONTHLY FEE APPLICATION OF COOLEY LLP,
      LEAD COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS OF J & M SALES, INC., ET AL. FOR COMPENSATION AND
            REIMBURSEMENT OF EXPENSES FOR THE PERIOD
               AUGUST 16, 2018 THROUGH AUGUST 31, 2018

         PLEASE TAKE NOTICE THAT on October 9, 2018, Cooley LLP (“Cooley”), as

lead counsel to the Official Committee of Unsecured Creditors (the “Committee”) of J &

M Sales, Inc. and its affiliated debtors and debtors-in-possession, filed the First Monthly

Fee Application for Compensation and Reimbursement of Expenses for the Period from

August 16, 2018 through August 31, 2018 (the “Application”).

         PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Court’s Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, entered August 27, 2018 [D.I. 278] (the “Interim Compensation Order”),

objections, if any, to the Application must be filed with the Clerk of the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington, DE

19801, and be served so as to be received by the following parties by no later than


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas,
LLC (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores
LLC (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc.
(6052); and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street,
Gardena, CA 90248.
October 30, 2018 at 4:00 p.m. (prevailing Eastern time) (the “Objection Deadline”): (i)

the Office of the United States Trustee (the "U.S. Trustee"), J. Caleb Boggs Federal

Building, Room 2207, 844 North King Street, Wilmington, Delaware 19801, Attention:

Richard L. Schepacarter, Esq.; (ii) counsel to Debtors, (x) Katten Muchin Rosenman

LLP, 575 Madison Avenue, New York, NY 10022 (Attn: Karen Dine, Esq. and Bill

Freeman, Esq.) and (y) co-counsel to Debtors, Pachulski Stang Ziehl & Jones LLP, 919

North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899 (Courier 19801)

(Attn: Peter Keane, Esq. and Richard Pachulski, Esq.); (iii) counsel for Encina Business

Credit, LLC, as Administrative Agent and Collateral Agent, one of Debtors' prepetition

secured lenders, Choate, Hall & Stewart LLP, Two International Place, Boston, MA

02110 (Attn: Kevin J. Simard) and Richards, Layton & Finger, One Rodney Square, 920

North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins and John Knight);

(iv) counsel for Gordon Brothers Finance Company, as Administrative Agent, one of

Debtors' prepetition secured lenders, Holland & Knight, 10 St. James Avenue, 11th

Floor, Boston, MA 02116 (Attn: Jason DelMonico); (v) counsel for Israel Discount

Bank of New York, as co-administrative agent and one of Debtors' prepetition secured

lenders, Otterbourg P.C., 230 Park Avenue, New York, NY 10169 (Attn: Daniel

Fiorillo); (vi) counsel to Michael Fallas, SulmeyerKupetz PC, 333 South Hope Street,

35th Floor, Los Angeles, CA 90071 (Attn: Victor Sahn); and (vi) proposed counsel to the

Official Committee of Unsecured Creditors, (a) Cooley LLP, The Grace Building, 1114

Avenue of the Americas, 46th Floor, New York, NY 10036-7798 (Attn: Jay Indyke, Esq.

and Seth Van Aalten, Esq.), and (b) Fox Rothschild LLP, 919 N. Market St., Suite 300,




                                           2
Wilmington, DE 19899-2323 (Attn: Thomas M. Horan, Esq. and Courtney A. Emerson,

Esq.).

           PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Interim

Compensation Order, upon the expiration of the Objection Deadline, if an Objection has

not been served with respect to the Application, Cooley may file a Certificate of No

Objection (a “CNO”) with the Court with respect to the unopposed portion of the fees

and expenses requested in its Application. After a CNO is filed, the Debtors are

authorized and directed to pay Cooley an amount (the “Actual Interim Payment”) equal

to 80 percent of the fees and 100 percent of the expenses requested in the applicable

Monthly Fee Application (the “Maximum Interim Payment”). If an Objection is timely

filed and received and remains unresolved after fourteen (14) days after service of the

Objection or Response, Cooley may either (i) file a response to the Objection with the

Court or (ii) forego payment of fees subject to the Objection until the next Interim Fee

Application hearing2 or Final Fee Application hearing3.

Dated: October 9, 2018
       Wilmington, Delaware                         Respectfully Submitted,

                                                    /s/ Thomas M. Horan
                                                    Thomas M. Horan (DE Bar No. 4641)
                                                    Paul J. Labov, Esq.
                                                    FOX ROTHSCHILD LLP
                                                    Citizens Bank Center
                                                    919 N. Market Street, Suite 300
                                                    Wilmington, Delaware 19801
                                                    Telephone:      (302) 654-7444
                                                    Facsimile:      (302) 656-8920
                                                    Email:          thoran@foxrothschild.com
                                                                    plabov@foxrothschild.com

                                                     -and-

2
    As defined in the Interim Compensation Order.
3
    As defined in the Interim Compensation Order.

                                                     3
Jay Indyke, Esq.
Seth Van Aalten, Esq.
Michael Klein, Esq.
Max Schlan, Esq.
Sarah Carnes, Esq.
Joseph Brown, Esq.
COOLEY LLP
1114 Avenue of the Americas
New York, New York 10036
Telephone:       (213) 479-6000
Facsimile:       (213) 479-6275
Email:           jindyke@cooley.com
                 svanaalten@cooley.com
                 mklein@cooley.com
                 mschlan@cooley.com
                 scarnes@cooley.com
                 jbrown@cooley.com

Counsel for the Official Committee of
Unsecured Creditors




 4
